 Case: 2:20-cv-00024-SRC Doc. #: 65 Filed: 02/08/21 Page: 1 of 2 PageID #: 508




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                   NORTHERN DIVISION

 JAMES COOK,                                        )
                                                    )
                 Plaintiff,                         )
                                                    )
           v.                                       )         No. 2:20-cv-00024-SRC
                                                    )
 LUKENDRA LOCKHART, et al.,                         )
                                                    )
                 Defendants,                        )

                                 MEMORANDUM AND ORDER

       This matter comes before the Court on the motion of plaintiff James Cook for appointment

of counsel. (Docket No. 20). In civil cases, a pro se litigant does not have a constitutional or

statutory right to appointed counsel. Ward v. Smith, 721 F.3d 940, 942 (8th Cir. 2013). See also

Stevens v. Redwing, 146 F.3d 538, 546 (8th Cir. 1998) (stating that “[a] pro se litigant has no

statutory or constitutional right to have counsel appointed in a civil case”). Rather, a district court

may appoint counsel in a civil case if the court is “convinced that an indigent plaintiff has stated a

non-frivolous claim…and where the nature of the litigation is such that plaintiff as well as the

court will benefit from the assistance of counsel.” Patterson v. Kelley, 902 F.3d 845, 850 (8th Cir.

2018). When determining whether to appoint counsel for an indigent litigant, a court considers

relevant factors such as the complexity of the case, the ability of the pro se litigant to investigate

the facts, the existence of conflicting testimony, and the ability of the pro se litigant to present his

or her claim. Phillips v. Jasper Cty. Jail, 437 F.3d 791, 794 (8th Cir. 2006).

       After reviewing these factors, the Court finds that the appointment of counsel is not

warranted at this time. Plaintiff has demonstrated, at this point, that he can adequately present his

claims to the Court and respond to filings made by other parties. Additionally, neither the factual
 Case: 2:20-cv-00024-SRC Doc. #: 65 Filed: 02/08/21 Page: 2 of 2 PageID #: 509




nor the legal issues in this case appear to be complex. The Court will entertain future motions for

appointment of counsel as the case progresses, if appropriate.

Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s motion for appointment of counsel (Docket

No. 20) is DENIED at this time.

       Dated this 8th day of February, 2021.

                                                     _____________________________
                                                     STEPHEN R. CLARK
                                                     UNITED STATES DISTRICT JUDGE




                                                2
